500 So. 2d 1231 (1986)
Ex parte J.B. HUBBARD.
(Re J.B. Hubbard v. State of Alabama).
85-1108.
Supreme Court of Alabama.
November 7, 1986.
Rehearing Denied December 12, 1986.
Joseph G. Pierce of Drake, Knowles & Pierce, and C. Michael Stilson of Thompson & Stilson, Tuscaloosa, for petitioner.
Charles A. Graddick, Atty. Gen., and William W. Whatley, Jr., and William D. Little, Asst. Attys. Gen., for respondent.
PER CURIAM.
Having read and considered the record, together with the briefs and arguments of counsel, this Court has concluded that the judgment of the Court of Criminal Appeals (Hubbard v. State, 500 So. 2d 1204 (Ala.Cr. App.1986)) must be affirmed. Alabama Rules of Appellate Procedure 39(k).
AFFIRMED.
*1232 TORBERT, C.J., and MADDOX, JONES, SHORES, BEATTY, ADAMS, HOUSTON and STEAGALL, JJ., concur.